SUMMARY ORDER
The NLRB seeks an order enforcing a September 30, 2007 decision and order and a September 25, 2008 decision and order awarding backpay against Domsey Trading Corporation, Domsey Fiber Corporation and Domsey International Sales Corporation, a single employer (“Domsey Trading Corp.”). Domsey Trading Corp. has filed a cross-petition for review. In light of the Supreme Court’s decision in New Process Steel, L.P. v. National Labor Relations Board, — U.S. -, 130 S.Ct. 2635, 177 L.Ed.2d 162 (2010), the NLRB’s petition for review is DENIED and Domsey Trading Corp.’s petition for review is DISMISSED as premature. See NLRB v. Talmadge Park, 608 F.3d 913 (2d Cir.2010). If, after further proceedings before the NLRB, a new petition for enforcement or petition for review is filed, the Clerk’s Office shall refer the petition to this panel.